
	
		I
		111th CONGRESS
		1st Session
		H. R. 3365
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide Medicare payments to Department of Veterans
		  Affairs medical facilities for items and services provided to Medicare-eligible
		  veterans for non-service-connected conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare VA Reimbursement Act of
			 2009.
		2.Establishment of
			 Medicare subvention for veterans
			(a)In
			 generalSection 1862 of the
			 Social Security Act (42 U.S.C. 1395y) is amended by adding at the end the
			 following new subsection:
				
					(n)Medicare
				subvention for veterans
						(1)EstablishmentThe Secretary of Health and Human Services,
				in cooperation with the Secretary of Veterans Affairs, shall establish a
				program to be known as the Medicare VA reimbursement program
				under which the Secretary of Health and Human Services shall reimburse the
				Secretary of Veterans Affairs, from the Federal Hospital Insurance Trust Fund
				established in section 1817 and the Federal Supplementary Medical Insurance
				Trust Fund established in section 1841, for an item or service that—
							(A)is furnished to a
				Medicare-eligible veteran by a Department of Veterans Affairs medical facility
				for the treatment of a non-service-connected condition; and
							(B)is covered under
				this title or is determined to be medically necessary by the Secretary of
				Veterans Affairs.
							(2)Memorandum of
				understanding
							(A)In
				generalNot later than 6
				months after the date of the enactment of this Act, the Secretary of Health and
				Human Services shall enter a memorandum of understanding with the Secretary of
				Veterans Affairs concerning the administration of the Medicare VA reimbursement
				program.
							(B)Contract
				elementsThe memorandum of understanding under subparagraph (A)
				shall contain the following:
								(i)Frequency of
				reimbursementAn agreement on
				how often reimbursements will be made by the Secretary of Health and Human
				Services to the Secretary of Veterans Affairs.
								(ii)Billing
				systemAn agreement on the details of the billing system that
				will be used by the Secretary of Veterans Affairs to make claims for
				reimbursement from the Secretary of Health and Human Services.
								(iii)Data sharing
				agreementAn agreement on data sharing, including—
									(I)identification of
				the data exchanges that each Secretary will need to develop, maintain, or
				provide access to, for purposes of the Medicare VA reimbursement program;
				and
									(II)verification of data demonstrating that a
				item or service was provided by a Department of Veterans Affairs medical
				facility to a Medicare-eligible veteran for a non-service-connected condition
				before the Secretary of Health and Human Services provides for reimbursement
				for such item or service under the Medicare VA reimbursement program.
									(iv)Payment
				rateSubject to the requirements of
				paragraph (3), details of the payment rate
				to be used for reimbursements made under the Medicare VA reimbursement
				program.
								(v)Performance
				measuresAn agreement on
				performance measures and performance targets to be used to demonstrate the
				impact of the Medicare VA reimbursement program.
								(vi)Additional
				termsAny additional terms
				deemed necessary by the administering Secretaries.
								(C)No maintenance
				of effort requirementFor purposes of the Medicare VA
				reimbursement program, the Secretary of Veterans Affairs shall not be required
				to meet a maintenance of effort requirement (a requirement that the Secretary
				of Veterans Affairs maintain a certain level of spending in order to receive
				reimbursement from the Secretary of Health and Human Services).
							(3)Payments based
				on regular Medicare payment rates
							(A)AmountSubject
				to the succeeding provisions of this paragraph, the Secretary of Health and
				Human Services shall reimburse the Secretary of Veterans Affairs—
								(i)for an item or
				service that is covered under this title and is provided to a Medicare-eligible
				veteran by a Department of Veterans Affairs medical facility for the treatment
				of a non-service-connected condition, at a rate that is not less than 100
				percent of the amounts that otherwise would be payable under this title, on a
				fee-for-service basis, for such item or service if the Department of Veterans
				Affairs medical facility were a provider of services, were participating in the
				Medicare program, and imposed charges for such item or service; and
								(ii)for an item or service that is not covered
				under this title that is provided to a Medicare-eligible veteran by a
				Department of Veterans Affairs medical facility for the treatment of a
				non-service-connected condition, if the Secretary of Veteran’s Affairs
				determines that such item or service is medically necessary, at a rate
				determined by the Secretary of Health and Human Services in consultation with
				the Secretary of Veterans Affairs.
								(B)No arbitrary
				limitation on amountSubject to the requirements of this
				subsection, the Secretary of Health and Human Services may not impose an annual
				cap or other limit on the amount of reimbursement made under the Medicare VA
				reimbursement program.
							(C)Exclusion of
				certain amountsIn computing the amount of payment under
				subparagraph (A), the following amounts shall be excluded:
								(i)Disproportionate
				share hospital adjustmentAny amount attributable to an
				adjustment under section 1886(d)(5)(F).
								(ii)Direct graduate
				medical education paymentsAny amount attributable to a payment
				under section 1886(h).
								(iii)Indirect
				medical education adjustmentAny amount attributable to the
				adjustment under section 1886(d)(5)(B).
								(iv)Capital
				paymentsAny amounts attributable to payments for capital-related
				costs under section 1886(g).
								(D)Periodic
				payments from Medicare trust fundsReimbursements under this
				paragraph shall be made—
								(i)on a periodic
				basis consistent with the periodicity of payments under this title; and
								(ii)from the Federal Hospital Insurance Trust
				Fund established in section 1817 and the Federal Supplementary Medical
				Insurance Trust Fund established in section 1841.
								(E)Crediting of
				paymentsAny payment made to
				the Department of Veterans Affairs under this subsection shall be deposited in
				the Department of Veterans Affairs Medical Care Collections Fund established
				under section 1729A of title 38, United States Code.
							(4)Cost-sharing
				requirementsThe Secretary of
				Health and Human Services shall reduce the amount of reimbursement to the
				Secretary of Veterans Affairs for items and services under the Medicare VA
				reimbursement program by amounts attributable to applicable deductible,
				coinsurance, and cost-sharing requirements under this title.
						(5)Waiver of
				prohibition on payments to Federal providers of servicesThe
				prohibition of payments to Federal providers of services under sections 1814(c)
				and 1835(d) shall not apply to items and services provided under this
				subsection.
						(6)Rules of
				constructionNothing in this subsection shall be
				construed—
							(A)as prohibiting the
				Inspector General of the Department of Health and Human Services from
				investigating any matters regarding the expenditure of funds under this
				subsection, including compliance with the provisions of this title and all
				other relevant laws;
							(B)as adding or
				requiring additional criteria for eligibility for health care benefits
				furnished to veterans by the Secretary of Veterans Affairs, as established
				under chapter 17 of title 38, United States Code; or
							(C)subject to the
				requirements of title 38, United States Code, as limiting a veteran’s ability
				to access such benefits, regardless of the veteran’s status as a
				Medicare-eligible veteran.
							(7)Annual
				reportsNot later than one year after implementing the program
				under this subsection and annually thereafter, the administering Secretaries
				shall submit to the Congress a report containing the following:
							(A)The number of
				Medicare-eligible veterans who opt to receive health care at a Department of
				Veterans Affairs medical facility.
							(B)The total amount of reimbursements made
				from the Federal Hospital Insurance Trust Fund established in section 1817 and
				the Federal Supplementary Medical Insurance Trust Fund established in section
				1841 to the Department of Veterans Affairs Medical Care Collections Fund
				established under section 1729A of title 38, United States Code.
							(C)The number and
				types of items and services provided to Medicare-eligible veterans by
				Department of Veterans Affairs medical facilities under this subsection.
							(D)An accounting of
				the manner in which the Department of Veterans Affairs expended funds received
				through reimbursements under this subsection.
							(E)A detailed
				description of any changes made to the memorandum of understanding under
				paragraph (2).
							(F)A comparison of
				the performance data with the performance targets under paragraph
				(2)(B)(v).
							(G)Any other data on
				the Medicare VA reimbursement program that the administering Secretaries
				determine is appropriate.
							(8)DefinitionsFor purposes of this subsection:
							(A)Administering
				SecretariesThe term administering Secretaries means
				the Secretary of Health and Human Services and the Secretary of Veterans
				Affairs acting jointly.
							(B)Medicare-eligible
				veteranThe term Medicare-eligible veteran means an
				individual who is a veteran (as defined in section 101(2) of title 38, United
				States Code) who is eligible for care and services under section 1705(a) of
				title 38, United States Code and who—
								(i)is entitled to, or
				enrolled for, benefits under part A of this title; or
								(ii)is enrolled for
				benefits under part B of this title.
								(C)Non-service
				connected conditionThe term non-service-connected
				condition means a disease or condition that is
				non-service-connected as such term is defined in section 101(17)
				of title 38, United States Code.
							(D)Department of
				Veterans Affairs medical facilityThe term Department of
				Veterans Affairs medical facility means a medical
				facility as such term is defined in section 8101(3) of title 38, United
				States Code, alone or in conjunction with other facilities under the
				jurisdiction of the Secretary of Veterans
				Affairs.
							.
			(b)Conforming
			 amendmentSection 1729 of title 38, United States Code is amended
			 by adding at the end the following new subsection:
				
					(j)In any case in which a Medicare-eligible
				veteran (as defined in section 1862(n)(8)(B) of the Social Security Act (42
				U.S.C. 1395y(n)(8)(B))) is furnished care or services under this chapter for a
				non-service-connected condition (as defined in section 1862(n)(8)(C) of such
				Act) the Secretary shall—
						(1)seek reimbursement
				from the Secretary of Health and Human Services for such care and services
				under section 1862(n) of such Act; and
						(2)collect any applicable deductible,
				coinsurance, or other cost-sharing amount required under title XVIII of the
				Social Security Act from the veteran or from a third party to the extent that
				the veteran (or the provider of the care or services) would be eligible to
				receive payment for such care or services from such third party if the care or
				services had not been furnished by a department or agency of the United
				States.
						.
			3.GAO
			 report
			(a)In
			 generalNot later than the
			 last day of the three-year period beginning on the date of the enactment of
			 this Act and the last date of each subsequent three-year period, the
			 Comptroller General of the United States shall submit to the Congress a report
			 on the Medicare VA reimbursement program established under section 1862(n) of
			 the Social Security Act, as added by section 2 of this Act.
			(b)ContentsThe report under subsection (a) shall
			 contain an analysis of—
				(1)the impact of the Medicare VA reimbursement
			 program on the Federal Hospital Insurance Trust Fund established in section
			 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary
			 Medical Insurance Trust Fund established in section 1841 of such Act (42 U.S.C.
			 1395t);
				(2)whether
			 Medicare-eligible veterans (as defined in section 1862(n)(8)(B)) experience
			 improved access to health care as a result of the program;
				(3)whether
			 Medicare-eligible veterans experience a change in the quality of care that they
			 receive as a result of this program;
				(4)the impact of the
			 program on local health care providers and Medicare beneficiaries in the
			 communities surrounding Department of Veterans Affairs medical facilities;
			 and
				(5)any additional
			 issues deemed appropriate by the Comptroller General of the United
			 States.
				4.Sense of
			 CongressIt is the sense of
			 the Congress that the amount of funds appropriated to the Department of
			 Veterans Affairs for medical care in any fiscal year beginning on or after the
			 date of the enactment of this Act should not be reduced as a result of the
			 implementation of the Medicare VA reimbursement program under section 1862(n)
			 of the Social Security Act, as added by section 2(a).
		
